Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October 23,
2019, between Hash Labs Inc., a Nevada corporation (the “Company”), and Jerry
Moradi, an individual (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof, the Company desires to
issue and sell to the Purchaser, and Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1        Definitions. In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:



 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1 hereof.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Purchase
Price and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, subject to the provisions of Section 2.1.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.2(d)
hereof.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” has the meaning ascribed to such term in Section 2.1 hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or any tier of the OTC Markets
operated by the OTC Markets Group, Inc. (or any successors to any of the
foregoing).

 



1 

 

 

“Transaction Documents” means this Agreement and any other documents executed in
connection with the transaction contemplated hereunder.

 

“Transfer Agent” means Issuer Direct Corporation, the current transfer agent of
the Company, and any successor transfer agent of the Company.



 

ARTICLE II.

PURCHASE AND SALE

 

2.1       Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company shall sell, and
the Purchaser shall purchase, 50,000 shares of Common Stock (the “Shares”) at
$5.00 per share for an aggregate purchase price of $250,000 (the “Purchase
Price”). At or prior to the Closing, the Company and the Purchaser shall deliver
the other items set forth in Section 2.2, hereof. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, hereof, the Closing
shall occur at the offices of the Company or such other location as the parties
shall mutually agree.

 

2.2       Deliveries.

 

(a)       On or prior to the Closing Date, the Company shall deliver to the
Purchaser this Agreement duly executed by the Company. The Company shall deliver
or cause to be delivered to the Purchaser the Shares purchased hereunder to the
address set forth on the signature page hereto within 5 Business Days of the
Closing Date

 

(b)       On or prior to the Closing Date, the Purchaser shall deliver or cause
to be delivered to the Company this Agreement duly executed by the Purchaser and
the Purchase Price by wire of immediately available funds.

 

2.3       Closing Conditions.

 

(a)       The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date)

 

(ii)all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii)the delivery by the Purchaser of the item set forth in Section 2.2(b)
hereof.

 

(b)       The obligation of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

 



2 

 

 

(iii)from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market; and

 

(iv)the delivery by the Company of the items set forth in Section 2.2(a) hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser:

 

(a)       The Company is a corporation, validly existing and in good standing
under the laws of Nevada.

 

(b)       The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company.

 

(c)       The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Shares and the consummation by it of the
transactions contemplated hereby party do not and will not conflict with or
violate any provision of the Company’s articles of incorporation or other
organizational or charter documents. The Shares, upon issuance in accordance
with this Agreement, will be duly issued, fully paid, and nonassessable.

 

3.2       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein, in which case they
shall be accurate as of such date):

 

(a)       Authority. Each Transaction Document to which Purchaser is a party has
been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b)       Understandings or Arrangements. The Purchaser is acquiring the Shares
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares. The Purchaser is acquiring the Shares hereunder in
the ordinary course of its business.

 

(c)       Purchaser Status. At the time the Purchaser was offered the Shares, it
was, and as of the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(d)       Experience of the Purchaser. The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser understands that an
investment in the Shares involves a high degree of risk, including the risks set
forth in the Company’s filings with the Commission under the Exchange Act since
Januay 1, 2018 (the “SEC Reports”). The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(e)       Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 



3 

 



 

(f)        Restricted Securities. The Purchaser understands that the Shares are
restricted securities within the meaning of the Securities Act, have not been
registered under the Securities Act or any state securities laws and may not be
transferred or sold except pursuant to an effective registration statement or an
available exemption therefrom.



 

ARTICLE IV.

MISCELLANEOUS

 

4.1       Expenses. The Company shall pay all Transfer Agent fees (including,
without limitation, any fees required for same-day processing of any instruction
letter delivered by the Company), stamp taxes and other taxes and duties levied
in connection with the delivery of the Shares to the Purchaser other than income
and capital gains taxes of the Purchaser that may be incurred in connection with
the transactions contemplated hereby.

 

4.2       Entire Agreement. The Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

 

4.3       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or e-mail at the facsimile number or e-mail address
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

4.4       Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and the Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

4.5       Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

4.6       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.
Neither the Purchaser nor the Company may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
(other than by operation of law).

 



4 

 



 

4.7       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

4.8       Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.

 

4.9       Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

4.10     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

4.11     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

4.12     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

4.13     Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 



5 

 

 



4.14     No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6 hereof.

 

4.15     Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

 

 

[Signature Pages Follow]

 



6 

 

 



IN WITNESS WHEREOF, the the undersigned has duly executed this Securities
Purchase Agreement as of the date first indicated above.

 

HASH LABS INC.

 



By: /s/ J. Mark Goode   Name: J. Mark Goode   Title: Chief Executive Officer  

 





Address for Notice:

 

78 SW 7th Street

Miami, FL 33130

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



7 

 



[PURCHASER SIGNATURE PAGE TO HASH LABS INC. SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has duly executed this Securities Purchase
Agreement as of the date first indicated above.



 



/s/ Jerry Moradi   Jerry Moradi  



 

Address for Notice:

 

__________________________________

 

__________________________________

 

__________________________________

 

Address for delivery of Shares (if different from address for notice):



 

Social Security #: _________________________

 

 

 



8 

